FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                  June 29, 2011
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                  Clerk of Court
                                TENTH CIRCUIT



 LOUIS WARREN,

              Petitioner - Appellant,                   No. 11-1083
       v.                                              (D. Colorado)
 KEVIN MILYARD; THE                           (D.C. No. 1:10-CV-02557-LTB)
 ATTORNEY GENERAL OF THE
 STATE OF COLORADO,

              Respondents - Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Defendant Louis Warren, a prisoner of the State of Colorado, filed an

application for relief under 28 U.S.C. § 2254 in the United States District Court

for the District of Colorado. The court found that the application was barred by

the one-year limitations period of 28 U.S.C. § 2244(d), dismissed the application,

and refused to grant Defendant a certificate of appealability (COA). See 28

U.S.C. § 2253(c)(1)(A) (requiring COA to appeal denial of § 2254 relief).

Defendant seeks a COA from this court. We grant his motion to proceed in forma

pauperis but deny his application for a COA and dismiss the appeal.
I.    BACKGROUND

      Defendant pleaded guilty to racketeering in Colorado state court and was

sentenced on June 3, 2005, to 29 years’ imprisonment. He did not appeal his

conviction or sentence.

      On June 29, 2005, Defendant filed a motion under Colo. R. Crim. P. 35(b)

for sentence reconsideration but requested a delayed ruling. On April 3, 2006, he

sought postconviction relief under Colo. R. Crim. P. 35(c), although he still had

not requested a final ruling on the motion for sentence reconsideration. The state

trial court denied the 35(c) motion on April 30 and he appealed. The Colorado

Court of Appeals dismissed the appeal on August 3. On September 22 Defendant

renewed his motion for sentence reconsideration and the state trial court denied it

on September 28, 2006. Although Defendant designated a record for appealing

the denial of his motion, he never filed a notice of appeal.

      On May 23, 2008, approximately 20 months after the final denial of his

previous motions, Defendant again moved for relief under Rule 35(c). The state

trial court denied the motion on June 1. Defendant then filed a motion to correct

an illegal sentence on March 9, 2009, see Colo. R. Crim. P. 35(a), and the trial

court denied the motion on March 12. He appealed the denial of the 35(a)

motion, but the Colorado Court of Appeals affirmed on May 20, 2010, and the

Colorado Supreme Court denied certiorari on September 7.




                                         -2-
      Defendant filed his application under § 2254 on October 20, 2010. The

State argued that the application was barred by the one-year limitations period

and the district court agreed, dismissing the case on February 9, 2011.

II.   DISCUSSION

      “A certificate of appealability may issue . . . only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). If the application was denied on procedural grounds, the applicant

faces a double hurdle. Not only must the applicant make a substantial showing of

the denial of a constitutional right, but he must also show “that jurists of reason

would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a

reasonable jurist could not conclude either that the district court erred in

dismissing the petition or that the petitioner should be allowed to proceed

further.” Id.

      Defendant was sentenced on June 3, 2005. He did not file an appeal, so his

one-year limitations period would ordinarily begin to run when the time for

appeal expired. See 28 U.S.C. § 2244(d)(1)(A). Because Colorado allows 45

days to appeal, see Colo. App. R. 4(b)(1), that date was July 18, 2005. The

limitations period may be tolled, however, while an application for postconviction

or other collateral review is pending in state court. See 28 U.S.C. § 2244(d)(2).

                                          -3-
We therefore will assume that Defendant’s limitations period was tolled from

June 29, 2005, when he filed his motion for sentence reconsideration, until that

motion was denied on September 28, 2006. The limitations period thus began to

run on September 29, 2006, when there were no pending postconviction

proceedings; and Defendant’s time to file a § 2254 application expired on

September 29, 2007. Accordingly, the limitations period had already expired

when he filed additional state postconviction motions in 2008 and 2009, and the

limitations period could not be further tolled. See Fisher v. Gibson, 262 F.3d

1135, 1142–43 (10th Cir. 2001). Defendant’s § 2254 application filed in October

2010 was well outside the limitations period.

      Defendant makes three arguments that his application is nevertheless not

time-barred. First, he argues that because his most recent state-court motion was

not finally resolved until September 2010, the § 2254 limitations period should

have been tolled until then. But, as previously noted, the limitations period had

already expired when that motion was filed on March 9, 2009. There was no

pending state motion between September 28, 2006, and May 23, 2008.

      Second, Defendant claims that he is entitled to equitable tolling. This

argument is waived because he did not advance it in district court. See Parker v.

Scott, 394 F.3d 1302, 1307 (10th Cir. 2005) (arguments for § 2254 relief not

raised in district court will not be considered on appeal). Moreover, no

reasonable jurist could conclude that Defendant is entitled to equitable tolling.

                                         -4-
“Generally, equitable tolling requires a litigant to establish two elements: (1) that

he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way.” Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir.

2008) (internal quotation marks omitted). “An inmate bears a strong burden to

show specific facts to support his claim of extraordinary circumstances and due

diligence.” Id. (brackets and internal quotation marks omitted). Defendant

cannot show any extraordinary circumstances justifying equitable tolling.

Although he states that he was denied counsel to help him seek state and federal

postconviction remedies, prisoners have no constitutional right to counsel in

habeas proceedings, see Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir.

2008), and denial of an attorney cannot be an extraordinary circumstance.

      Defendant also asserts that he is entitled to equitable tolling on the ground

that he was the victim of several clerical errors by staff in the state court. In

particular, he presents evidence that a transcript of a providency hearing was filed

late in state court because the court reporter mistakenly thought that he had not

paid for transcription. But the error related to Defendant’s state-court appeal in

2009, after the § 2254 limitations period had already expired. He does not

provide any reason why the delayed filing of the transcript in a state proceeding

prevented him from bringing a timely § 2254 application; he only claims that the

confusion led to dismissal of his state-court appeal.




                                          -5-
      Defendant’s third argument is that the statute of limitations for § 2254

applications does not apply to him because he was not provided counsel in his

state-court postconviction proceedings. Again, this issue was waived because it

was not presented to the district court. See Parker, 394 F.3d at 1307. And it also

lacks any merit. Defendant relies on 28 U.S.C. §§ 2261–66, under which States

may choose to provide counsel for postconviction proceedings to defendants

convicted in capital cases in exchange for benefitting from streamlined

procedures in the federal courts. See Calderon v. Ashmus, 523 U.S. 740, 742–43

(1998). But those provisions apply only in capital cases, not Defendant’s case.

See 28 U.S.C. § 2261 (“This chapter shall apply to cases arising under section

2254 brought by prisoners in State custody who are subject to capital sentence.”).

      Because no reasonable jurist could debate the merits of the district court’s

dismissal of Defendant’s § 2254 application, he is not entitled to a COA.




                                         -6-
III.   CONCLUSION

       We GRANT Defendant’s motion to proceed in forma pauperis, DENY his

application for a COA, and DISMISS the appeal.

                                   ENTERED FOR THE COURT


                                   Harris L Hartz
                                   Circuit Judge




                                     -7-